Citation Nr: 0123524	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for pulmonary 
tuberculosis.

2. Entitlement to service connection for ulcer disease.
 

ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran was in missing status from June 1, 1944 to 
January 8, 1945; on January 8, 1945, his status under missing 
persons act was terminated; and from January 9, 1945 to 
September 26, 1945, he had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for pulmonary tuberculosis, ulcer, arthritis, and 
defective hearing.  The veteran filed a notice of 
disagreement as to all four issues in June 2000.  A statement 
of the case was issued to the veteran as to all four issues 
in July 2000.  In his appeal to the Board, however, the 
veteran sought to appeal only the issues of service 
connection for pulmonary tuberculosis and ulcers.  A 
supplemental statement of the case addressing only these two 
issues was sent to the veteran in April 2001.  Therefore, the 
only issues before the Board are entitlement to service 
connection for pulmonary tuberculosis and ulcer disease.  
38 C.F.R. § 20.202 (2000)


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
pulmonary tuberculosis.

2.  There is no competent evidence that the veteran has ulcer 
disease.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2000).

2. Ulcer disease was not incurred in or aggravated by service 
and may not be
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law and implementing regulations.  In essence, 
the veteran in this case has been notified as to the laws and 
regulations governing entitlement to service connection, to 
include specific to his claims of pulmonary tuberculosis and 
ulcer disease.  Also, by information letters, rating actions, 
the statement of the case and supplemental statements of the 
case, the veteran has been advised of the evidence considered 
in connection with his appeal, and the evidence potentially 
probative of the claim throughout the procedural course of 
the claims process.  The RO has attempted to associate 
records identified by the veteran with the claims file.  
Finally, the veteran has offered argument as to the merits of 
his claim, and has been specifically advised as to the 
substance of the VCAA.  He has specifically stated that he 
wished for his case to be decided upon the evidence in the 
file for there are no medical records which he can obtain to 
aid his claim.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board notes that an examination in this case is not 
required because:  there is no evidence of a current 
disability or persistent or recurrent symptoms of disability, 
nor any evidence indicating that the disability or symptoms 
may be related to service. 
Factual Background

The veteran's service medical records contain no mention of 
any complaint or diagnosis of pulmonary tuberculosis or 
ulcers, nor any treatment for these conditions.  A physical 
examination in June 1947 revealed no abnormalities.  The 
lungs, abdominal wall, and viscera were normal.

In December 1999, the veteran filed an original claim for 
service connection for pulmonary tuberculosis and an ulcer.  
In a rating decision dated in May 2000, the RO denied service 
connection. 

In December 2000, the RO informed the veteran that in order 
to support his claim for service connection, he should submit 
medical evidence relevant to his claim.  In a letter dated in 
January 2001, the veteran requested that his case be decided 
upon the evidence in the file.  He also stated that the 
physician who treated him had died and the other surviving 
physicians did not have any records pertaining to the 
veteran.   

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as peptic ulcer disease, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  With tuberculosis, if such disease becomes 
manifest to a degree of 10 percent with three years from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Id.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service. See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Analysis

The veteran claims that pulmonary tuberculosis and ulcer 
disease are related to service.  The veteran has requested 
that his claim be decided based upon the evidence contained 
in the claims file.  There is no competent evidence that the 
veteran has pulmonary tuberculosis or ulcer disease.  The 
veteran has not come forward with any evidence that ulcer 
disease became manifest to a degree of 10 percent within one 
year from the date of termination of his service or that 
pulmonary tuberculosis became manifest to a degree of 10 
percent within three years from the date of termination of 
his service.  Nor is there any evidence of a continuity of 
symptomatology after service discharge or a demonstration of 
a medical relationship between his pulmonary tuberculosis or 
ulcer disease and his service.  The only medical evidence 
associated with the claims file are the veteran's service 
medical records which contain no mention of any complaint or 
diagnosis of pulmonary tuberculosis or ulcers, nor any 
treatment for these conditions, and a physical examination in 
June 1947 which revealed no abnormalities.

Although the veteran has stated that he believes that his 
problems are related to service, he is a lay person and his 
opinion is not competent.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, the veteran has failed to provide 
evidence of continuity of symptomatology under 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 98 (1997).  
His statements alone are insufficient to relate his claimed 
pulmonary tuberculosis and ulcer disease to his period of 
service, or to any applicable presumptive period.

The veteran has not come forward with any evidence that he 
currently has either ulcer disease or pulmonary tuberculosis.  
Without competent evidence that the veteran has either ulcer 
disease or pulmonary tuberculosis, service connection must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

In regards to 38 U.S.C.A. § 1154 (2000), the veteran has 
asserted that he had in-service hardships.  However, he has 
not asserted that he had ulcer disease or pulmonary 
tuberculosis during service.  Regardless, § 1154 does not 
lessen his burden to establish current disability or a nexus 
to service.  At this time, there is no competent evidence of 
current disability; no competent evidence of in-service 
disease or injury; and no competent evidence of a nexus to 
service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.      


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for ulcer disease is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

